Citation Nr: 0014677	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
respiratory disorder in December 1981; the veteran was 
notified that service connection was denied for a respiratory 
disorder in January 1982 and he did not file a timely appeal.

2.  Additional evidence submitted since the December 1981 
rating decision is both cumulative and redundant of evidence 
previously considered, is not probative of the material 
matters for which the claim was previously denied, and is not 
so significant that it must be considered to fairly decide 
the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).


Factual Background.  The veteran entered military service in 
March 1953.  The service medical records show that in 
September 1954 the veteran was seen with complaints of a sore 
throat.  Bronchitis was one of the diagnoses rendered at that 
time.  Later that month, an X-ray examination of his chest 
revealed increased peribronchial markings, bilaterally.  In 
February 1955, he was seen with complaints of wheezing and a 
cough.   He was diagnosed as having an upper respiratory 
infection.  In March 1956, he was seen with complaints of 
nasal congestion and a cough.  He was assessed as having 
coryza.  In September 1956, he was admitted for emergency 
treatment because of a cough which was productive of yellow 
phlegm.  He was assessed as having bronchitis.  His December 
1958 service separation examination shows that clinical 
evaluations of his lungs and chest revealed normal findings.  
In the accompanying Report of Medical History, the veteran 
indicated that he had had a whooping cough and chronic or 
frequent colds.  He also indicated that he had not had any 
shortness of breath, pain or pressure in his chest or a 
chronic cough.

In a September 1980 statement, a VA physician indicated that 
the veteran had experienced shortness of breath during the 
previous 2 to 3 years.  The diagnosis was emphysema.

An October 1980 Certificate of Attending Physician shows that 
the veteran was treated for decreased air entry in his lung 
bases in September and October 1980.  It also shows that he 
was diagnosed as having chronic obstructive pulmonary disease 
(COPD).

Private medical records, from R. Benveniste, M.D., reflect 
that the veteran underwent a nasal septoplasty, a bilateral 
nasal polypectomy and a bilateral intranasal ethmoidectomy in 
October 1980.  The postoperative diagnoses were nasal polyps, 
chronic ethmoiditis and nasal septal deviation.

In an October 1980 letter to a physician, Dr. Benveniste 
indicated that the veteran had allergic rhinitis.

The veteran underwent a VA pulmonary function test in 
December 1980.  The results of this test show that he had a 
mild obstructive disease.

On VA medical examination for disability evaluation purposes 
in December 1980, the veteran reported that he began 
experiencing shortness of breath in 1974.  He had smoked up 
to 2 to 2 1/2 packs per day for some 20 years.  In 1979 he was 
examined by his family physician who told him he had 
emphysema and that he should discontinue smoking, which he 
did in 1979.  An examination revealed that he was dyspneic at 
rest.  On auscultation, his respiratory sounds were distant 
and his expiratory phase was prolonged.  There was no 
evidence of rales, rhonchi or wheezing.  The pertinent 
diagnosis was COPD.

A private medical record, from L. Finkleman, M.D., reflects 
that the veteran was afforded a medical examination in March 
1981.  At that time, he was diagnosed as having decreased air 
entry in both lungs and a ventilatory impairment with a 
negligible post bronchodilator response.  It was noted that 
his COPD severely limited his ability to perform work related 
tasks.

In an October 1981 rating decision, the RO denied service 
connection for a respiratory disorder.  In denying service 
connection, the RO held that, while the veteran's service 
medical records showed that he was treated for an upper 
respiratory infection in 1955 and bronchitis in 1956, they 
did not show that he received any further treatment for a 
respiratory disorder in service.  The RO also held that there 
was no evidence that the veteran's respiratory disorder 
continued from service until the most recent diagnosis.

In November 1981, private medical records from Harbor Park 
Professional Medical Center were associated with the claims 
folder.  These records pertain to examinations of the 
veteran's lumbosacral spine and cervical spine in July 1981.  
However, they show that he reported that he had emphysema at 
the time.

In December 1981, the RO continued and confirmed the October 
1981 rating decision which denied service connection for a 
respiratory disorder.  In so doing, the RO held that the 
medical records from Harbor Park Professional Medical Center 
did not establish a new factual basis on the issue of service 
connection for a respiratory disorder.  The veteran was 
notified that service connection was denied for a respiratory 
disorder in January 1982 and he did not file a timely appeal.

Relevant evidence added to the record since the December 1981 
rating decision includes the following:

Duplicate copies of the veteran's service medical records.

Private medical records, dated from April 1965 to December 
1971, from The Permanente Kaiser Medical Group, show that the 
veteran was assessed as having an upper respiratory infection 
on occasion.  In November 1967, it was noted that he had 
bronchitis and that he was smoking almost 2 packs of 
cigarettes a day.

Private medical records, dated from October 1976 to March 
1979, from D. Passick, M.D., show that the veteran was 
assessed as having emphysema and chronic bronchitis.  In 
October 1978 it was noted that the veteran smoked 2 packs per 
day and he was advised to stop smoking.

A private medical record, from Dr. Finkleman, reflects that 
the veteran was afforded a medical examination in October 
1980 for emphysema.  It was noted that he had smoked heavily 
over the past 30 years, but had decreased his smoking to 
approximately one pack of cigarettes per day.  At that time, 
Dr. Finkleman indicated that the veteran had COPD which 
moderately to severely limited his ability to perform work 
related tasks.

Hospital records from Madigan Army Medical Center reflect 
that the veteran underwent functional endonasal sinus surgery 
and a nasal polypectomy in October 1992.  The discharge 
diagnoses were chronic sinusitis and nasal polyposis.

Private hospital records, from Harrison Memorial Hospital, 
reflect that the veteran was hospitalized for 2 days in May 
1994.  The veteran was admitted for treatment because he had 
had respiratory spasm and pulmonary arrest.  It was noted 
that he had a long history of COPD, asthma and bronchitis.  
He smoked a pack of cigarettes daily and had smoked two packs 
in the past for a minimum of 70 pack year history.  The 
discharge diagnoses were exacerbated COPD with pulmonary 
arrest and asthmatic bronchitis.

Private medical records, dated from May to September 1994, 
from The Doctors Clinic, show that the veteran was assessed 
as having severe COPD and asthmatic bronchitis.  In August 
1994 it was noted that he had a 15 year history of COPD.  A 
Lung Health Questionnaire reflects that the veteran reported 
that he began smoking regularly at 9 or 10 years of age and 
that he smoked 1 to 2 packs per day before he stopped smoking 
cigarettes.

On VA medical examination in November 1996, a clinical 
evaluation of the veteran's lungs revealed right sided 
wheezing in his lower lung fields with resting respiration.  
No other abnormalities were found.  The pertinent assessments 
were progressive COPD with mid 1970's diagnosis, dyspnea on 
exertion and chronic cough and sputum production.  The 
examiner commented that the veteran had been a heavy smoker 
over the years which would be the most likely contributor to 
his COPD.


Analysis.  Based on the foregoing evidence, the Board finds 
that the veteran has not presented new and material evidence 
to warrant a reopening of his claim of service connection for 
a respiratory disorder.  Initially, it is noted that the 
veteran's service medical records are not new as they were 
available for the RO's review in 1981.

The private medical records that the veteran has submitted 
since 1981 are new as they show that he was assessed as 
having an upper respiratory infection, emphysema, bronchitis 
and COPD; however, they cannot be considered material or 
probative as they relate only to the nature of these 
disorders no earlier than April 1965, more than 6 years after 
his service separation.  In addition, none of these records 
establish that he has a respiratory disorder which is related 
to his service or the respiratory disorders for which he was 
treated therein.  Rather, the records from The Doctors Clinic 
show that, in August 1994, it was noted that he had a 15 year 
history of COPD.  Consequently, these records are also 
cumulative as the fact that the veteran was treated for a  
respiratory disorder subsequent to his service separation was 
known by the RO at the time of the prior denial in 1981.

The medical records from Madigan Army Medical Center are new 
as they show that the veteran underwent sinus surgery and a 
nasal polypectomy in October 1992.  However, they are not 
probative or material because they do not show that he has a 
respiratory disorder which is of service origin.  As such, 
they are only material as to the nature of his sinusitis and 
nasal problems nearly 34 years after his service separation.

The November 1996 VA examination report is new as it was not 
available for the RO's review at the time of the prior 
denial; yet, it is not probative or material as it relates to 
the nature of the veteran's respiratory disorder nearly 38 
years after his service separation.  In addition, it does not 
tend to show that his respiratory is of service origin.  
Rather, it show that the examiner noted that the veteran's 
COPD was not diagnosed until the mid 1970's - more than 10 
years after the veteran's release from service.

In 1997 the veteran submitted a copy of an article entitled 
"Veterans Affairs told to pay smokers for disabilities" and 
in his December 1997 substantive appeal he stated that his 
extensive smoking history "was not explored as a possible 
factor in the development of the subsequent COPD.  I believer 
the stress of military service was an underlying cause of the 
excessive use of tobacco for relief."  In a letter dated in 
March 1999 the RO requested the veteran to furnish 
information as to his history of tobacco use, including 
during military service.  He was informed of the types of 
evidence which might show his use of tobacco while on active 
duty and that medical evidence was needed to show a link 
between his COPD and tobacco use while in service.  He was 
advised to submit this evidence as soon as possible.  To 
date, no response from the veteran is of record.

There is no evidence currently of record which tends to show 
that the veteran has a pulmonary disorder which is a result 
of tobacco use during service.  Likewise, there is no 
evidence currently of record which tends to show that the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, which in turn was 
the cause of his COPD.  As noted above, a Lung Health 
Questionnaire reflects that the veteran reported that he 
began smoking regularly at 9 or 10 years of age.  The record 
contains no evidence which would tend to support a grant of 
the veteran's claim on a secondary basis, that is, on the 
theory that his COPD may be considered secondary to service-
incurred nicotine dependence pursuant to 38 C.F.R. § 3.310.

To summarize, the Board finds the additional evidence that 
the veteran has submitted in support of his application to 
reopen his claim of service connection for a respiratory 
disorder is either cumulative of prior evidence or not 
probative of the material matters for which the claim was 
previously denied.  The "new" evidence submitted is not 
"material" because by itself, or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the Board finds that the evidence 
submitted is not "new and material" and the claim of 
service connection for a respiratory disorder is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
respiratory disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

